                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

DEANDRE BEASON,

       Petitioner,                               JUDGMENT IN A CIVIL CASE

v.                                                   Case No. 17-cv-406-jdp

LOUIS WILLIAMS, II,

       Respondent.




      IT IS ORDERED AND ADJUDGED that judgment is entered denying

petitioner Deandre Beason’s petition for a writ of habeas corpus under 28 U.S.C.

§2241 and dismissing this case.

             /s/                                                 11/29/2018

           Peter Oppeneer, Clerk of Court                           Date
